

	

		III

		109th CONGRESS

		2d Session

		S. CON. RES. 88

		IN THE SENATE OF THE UNITED STATES

		

			April 7, 2006

			Mr. Feingold (for

			 himself and Mr. Brownback) submitted the

			 following concurrent resolution; which was referred to the

			 Committee on Foreign

			 Relations

		

		CONCURRENT RESOLUTION

		Urging the Government of China to reinstate

		  all licenses of Gao Zhisheng and his law firm, remove all legal and political

		  obstacles for lawyers attempting to defend criminal cases in China, including

		  politically sensitive cases, and revise law and practice in China so that it

		  conforms to international standards.

	

	

		Whereas, since November 2005, the Beijing Judicial Bureau

			 has shut down the law firm and suspended the license of Mr. Gao Zhisheng, one

			 of China’s best known lawyers and legal rights defenders;

		Whereas Mr. Gao has represented citizens of China in

			 lawsuits against various local and administrative governmental bodies of the

			 People’s Republic of China over corruption, land seizures, police abuse, and

			 violations of religious freedom;

		Whereas Mr. Gao wrote 3 open letters to President Hu

			 Jintao and Premier Wen Jiabao condemning the methods employed by the Government

			 of China in implementing its ban on evil cults, such as the

			 Falun Gong and an additional letter documenting severe persecution of

			 Christians in Xinjiang Uighur Autonomous Region;

		Whereas Mr. Gao’s law practice filed a petition to appeal

			 the verdict against Cai Zhuohua, who was found guilty of illegal

			 business practices based upon his distribution of Bibles and religious

			 material;

		Whereas Mr. Gao’s home has been constantly monitored by

			 agents from the Ministry of State Security and Mr. Gao was prevented by the

			 Public Security Ministry from meeting with the representatives of the United

			 Nations Special Rapporteur on Torture during his November 2005 visit to

			 Beijing;

		Whereas agents of the Public Security Bureau of China,

			 numbering between 10 and 20, have consistently monitored the activities and

			 whereabouts of Mr. Gao, his wife, and his daughter since late November

			 2005;

		Whereas, on November 10, 2005, an open letter, signed by

			 138 organizations worldwide, was submitted to President Bush calling on him to

			 voice support of Mr. Gao and his legal practice during the President’s November

			 2005 visit to China;

		Whereas other human rights lawyers, collectively known as

			 rights defenders, or Wei Quan, have also faced harassment,

			 arrest, and detention for their consistent and vigorous activities to defend

			 the fundamental rights of the people of China, contrary to measures within the

			 law of China protecting human rights and rights of lawyers;

		Whereas Mr. Chen Guangcheng, a blind human rights lawyer

			 who has exposed cases of violence against women, including forced abortion and

			 forced sterilization perpetrated by authorities of China under the 1-child

			 policy, was beaten on October 10, 2005, and currently remains under house

			 arrest;

		Whereas law professor and People’s Political Consultative

			 Congress Delegate, Xu Zhiyong, who advocates on behalf of petitioners filing

			 grievances with the Central government in Beijing, was also beaten on October

			 10, 2005, when meeting with Chen Guangcheng;

		Whereas Mr. Yang Maodong (also known as Guo Feixiong), a

			 lawyer representing villagers in Taishi village who attempted to oust their

			 village head in peaceful elections, has been arbitrarily detained repeatedly

			 and remains under consistent surveillance by security agents;

		Whereas Mr. Tang Jingling, a Guangdong based lawyer also

			 working on the Taishi village elections case, has been fired from his law firm

			 and was beaten on February 2, 2006, after attempting to meet with Yang

			 Maodong;

		Whereas, according to the Department of State 2005 Country

			 Reports on Human Rights Practices, lawyers who aggressively tried to defend

			 their clients continued to face serious intimidation and abuse by police and

			 prosecutors, and some of these lawyers were detained;

		Whereas the Constitution of China states that the courts

			 shall, in accordance with the law, exercise judicial power independently,

			 without interference from administrative organs, social organizations, and

			 individuals, but in practice, the judiciary is not independent and it receives

			 policy guidance from both the Government of China and the Communist Party,

			 whose leaders use a variety of means to direct courts on verdicts and

			 sentences, particularly in politically sensitive cases;

		Whereas the Criminal Procedure Law of China gives suspects

			 the right to seek legal counsel, but defendants in politically sensitive cases

			 frequently find it difficult to find an attorney;

		Whereas the Lawyers Law of the People’s Republic of China

			 states that a lawyer may accept engagement by a criminal suspect in a

			 criminal case to provide him with legal advice and represent him in filing a

			 petition or charge or obtaining a guarantor pending trial;

		Whereas according to Article 306 of the Criminal Law of

			 China, defense attorneys can be held responsible if their clients commit

			 perjury, and prosecutors and judges in such cases have wide discretion in

			 determining what constitutes perjury;

		Whereas according to the All-China Lawyers Association,

			 since 1997 more than 500 defense attorneys have been detained on similar

			 charges, and such cases continued during the last year despite promises made by

			 the Government of China to amend Article 306;

		Whereas the State Department’s 2005 Annual Report on Human

			 Rights states that China’s human rights record remained poor,

			 that authorities of China quickly moved to suppress those who openly expressed

			 dissenting political views, and that writers, religious activists, dissidents,

			 lawyers, and petitioners to the Central Government were particularly

			 targeted;

		Whereas directly following their August 2005 visit to

			 China, the United States Commission on International Religious Freedom found

			 that—

			(1)the Government of

			 China actively seeks to control and suppress the activities of unregistered

			 religious organizations;

			(2)China has

			 outlawed unregistered religious organizations and provides severe penalties for

			 engaging in unregistered religious activities;

			(3)leaders of

			 unregistered Protestant organizations have come under increased pressure to

			 register their churches and affiliate with one of the government approved

			 organizations, and those who refuse, for theological or other reasons, are

			 subject to harassment, detention, arrest, and closing of their religious

			 facilities;

			(4)groups determined

			 by the Government of China to be evil cults, such as Falun Gong,

			 are brutally suppressed; and

			(5)practitioners of

			 Falun Gong have experienced severe persecution, including arrests, numerous

			 detentions, torture, irregular trials, imprisonment, and subjection to the

			 reeducation through labor system, whereby accused criminals are subject to up

			 to 3 years detention;

			Whereas despite questions raised by the Government of the

			 United States and others about the charges made against Pastor Cai Zhuohua, the

			 Government of China sentenced Pastor Cai and other members of his family to 3

			 years in prison for illegal business practices for their

			 printing and distribution of religious materials;

		Whereas, according to China’s Regulations on Religious

			 Affairs, promulgated in March 2005, any religious organization that carries out

			 activities without registering with the government is subject to civil

			 punishment and to criminal prosecution;

		Whereas since the promulgation of the Regulations on

			 Religious Affairs, the Government of China has stepped up its efforts to

			 eliminate unregistered religious activity, with raids on house

			 church Christian groups in several provinces, resulting in detention of

			 hundreds of leaders of the house church, dozens of whom remain in custody;

			 and

		Whereas the Government of China has, on several occasions,

			 stated a commitment to ratify the International Covenant on Civil and Political

			 Rights, but has delayed ratification since signing the document in 1998: Now,

			 therefore, be it

		

	

		That—

			(1)Congress—

				(A)commends

			 rights defense lawyers and activists of China for their courage

			 and integrity, and expresses moral support for this grass-roots rights

			 defense movement in China;

				(B)urges the

			 Government of the People’s Republic of China, at all levels, to cease its

			 harassment of Mr. Gao Zhisheng, overturn the suspension of his license to

			 practice law, and restore his legal right to represent the clients of his

			 choosing as protected by China’s own Constitution, its Criminal Procedure Law,

			 and its Lawyers Law;

				(C)urges the

			 Government of the People's Republic of China to repeal Article 306 of the

			 Criminal Code of China, which provides penalties for lawyers whose clients are

			 accused of perjury and has been used to curtail the active legal defense of

			 individuals accused of political crimes;

				(D)urges the

			 Government of the People's Republic of China to undertake measures to further

			 amend the Lawyers Law to ensure lawyers’ rights to investigate charges brought

			 against their clients, to provide a vigorous defense of their clients, and to

			 remain free of harassment and intimidation throughout the course of

			 representing clients, including clients who are charged with offenses related

			 to political or religious activities;

				(E)urges the

			 Government of the People's Republic of China to respect fully the universality

			 of the right to freedom of religion or belief and other human rights;

				(F)urges the

			 Government of the People's Republic of China to ratify and implement in law the

			 International Covenant on Civil and Political Rights, and to adopt such

			 legislative or other measures as may be necessary to give effect to the rights

			 recognized in the Covenant;

				(G)urges the

			 Government of the People's Republic of China to amend or repeal Article 300 of

			 the Criminal Code of China so it is consistent with international law, and to

			 halt its crackdown on spiritual movements;

				(H)urges the

			 Government of the People’s Republic of China to halt arrests, harassment, and

			 intimidation of leaders of unregistered religious organizations on the basis

			 that their organizations violated the law by not registering with the

			 Government of China;

				(I)urges the

			 Government of the People’s Republic of China to Amend the Regulations on

			 Religious Affairs to conform more closely with the internationally recognized

			 freedom of thought, conscience, religion or belief and allow all religious

			 believers in China to practice their religion without interference from the

			 government or from government sponsored patriotic religious

			 associations;

				(J)urges the

			 Government of the People’s Republic of China to release Pastor Cai Zhuohua, his

			 wife, and others imprisoned with him, and to allow Pastor Cai to resume

			 religious activities and to resume leadership of his congregation in Beijing;

			 and

				(K)urges the

			 Government of the People’s Republic of China to invite the Special Rapporteur

			 of the Commission on Human Rights on freedom of religion or belief to China as

			 promised according to an agreement between the Ministry of Foreign Affairs of

			 China and the Department of State of China in March 2005; and

				(2)it is the sense

			 of Congress that—

				(A)the Government of

			 the United States should support democracy and human rights programs that

			 strengthen protection of basic rights and freedoms, and should initiate

			 programs to train lawyers, judges, academics, and students in China about

			 international human rights law, to inform citizens of China about international

			 human rights norms, and to build organizations and associations to promote

			 these priorities;

				(B)the Government of

			 the United States should support programs to promote legal protections and

			 cultural awareness of the right to the freedom of religion or belief in China;

			 and

				(C)the President

			 should raise the issue of the Government of China's harassment, arrest,

			 detention, and persecution of rights defense lawyers and activists and the need

			 for the Government of China to respect the basic human rights of its citizens

			 and the rule of law with Chinese President Hu Jintao.

				

